office_of_chief_counsel internal_revenue_service memorandum number release date cc pa agriffin postf-104769-12 uilc date june to john c schmittdiel associate area_counsel st paul small_business self-employed from blaise g dusenberry senior technician reviewer procedure administration third party communication none date of communication not applicable subject assessment of tax against s-corporation shareholder based on a fraudulent form_1120s return this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent legend a ------------ b ------------- corporation ---------------------------------------------- issue whether a fraudulent form_1120s s-corporation return extends the period of limitation on assessment under sec_6501 for the personal tax_liability of a shareholder who did not take part in the fraud conclusions the period of limitations on assessment is not extended under sec_6501 for the personal tax_liability of an s-corporation shareholder who did not take part in the fraud reflected on the s-corporation’s form_1120s tax_return postf-104769-12 facts all of the following facts apply to tax_year the taxpayer a and -------------- b were each owners of corporation an s-corporation engaged in the business of roofing remodeling and repairing residential and commercial buildings corporation often hired subcontractors to do work for corporation’s customers with the subcontractors billing corporation for work they performed the subcontractor’s invoices would include the address of the relevant corporation job site b contacted vendors who did work for him personally and instructed them to falsify addresses on their invoices it would then appear that these vendors did work for corporation’s customers rather than for b in addition b changed the addresses on other personal invoices from his own address to the addresses of corporation job sites in this way b caused numerous personal expenses to be falsely recorded on corporation’s corporate books_and_records and deducted on corporation’ sec_2001 form_1120s corporate tax_return as business_expenses because the form_1120s return overstated corporation’s deductions it also understated the amount of income that passed through to corporation’s two shareholders a and b thus both a and b omitted income from their personal tax returns for b was ultimately convicted of one count of u s c sec_371 conspiracy to commit mail fraud and tax_fraud one count of sec_7201 tax_evasion one count of u s c sec_7206 filing a false individual tax_return and one count of sec_7206 filing a false corporate tax_return for the year a did not sign corporation’s form_1120s and there is no evidence that he participated in the preparation of the return neither is there any evidence that a participated in or was aware of b’s fraudulent activities with respect to corporation the service would like to assess the deficiency associated with a’s personal return but it has been over years since a filed his form_1040 for tax_year law and analysis sec_6501 generally requires the service to assess any_tax within three years after the return was filed the term return means the return required to be filed by the taxpayer and does not include a return of any person from whom the taxpayer has received an item_of_income gain loss deduction or credit sec_6501 there are several exceptions to the three-year period for assessment sec_6501 provides for an unlimited assessment_period in the case of a false_or_fraudulent_return with the intent to evade tax the theory behind this exception is that a n extended limitations_period is warranted in the case of a false_or_fraudulent_return because of the special disadvantage to the commissioner in investigating these types of returns allen sec_6501 provides for a year limitations_period in cases in which the taxpayer has omitted from gross_income an amount in excess of percent of the amount of gross_income shown on the return in this case it has been more than years since a filed his form_1040 for tax_year therefore the assessment statute_of_limitations is not open under sec_6501 postf-104769-12 v commissioner 128_tc_37 citing 464_us_386 the tax_court has stated that the definition of fraud for purposes of sec_6501 is the same as that for the sec_6663 fraud_penalty 116_tc_79 the service has suggested that the limitations_period may be held open indefinitely for as return based on the fraudulent form_1120s filed by b for the reasons that follow we conclude that sec_6501 does not apply to a’s return the question whether a return is false or fraudulent with the intent to evade tax has generally focused on the intent of the taxpayer who filed the return there are certain exceptions to this general focus namely for cases involving joint returns of husband and wife tefra partnerships or fraud committed by a third party such as a return prepaper as discussed more fully below none of these exceptions can be extended to apply a longer period of limitations to make an assessment based on a’s individual tax_return the limitations_period for assessing the income_tax_liability of an s-corporation’s shareholder runs from the date the shareholder filed his or her return not from the date the 1120s was filed sec_6501 506_us_523 further the law provides that a shareholder in a subchapter_s_corporation like a partner in a partnership is not automatically guilty of fraud by reporting his share of fraudulently understated taxable_income riley v commissioner tcmemo_1981_705 citing 36_tc_939 thus the tax_court has consistently examined the activities of each individual shareholder when considering cases involving s-corporations these cases more often deal with the question whether the individual shareholder may be held liable for the fraud_penalty see briggs v commissioner tcmemo_2000_380 prewitt v commissioner tcmemo_1995_487 riley tcmemo_1981_705 however the same principle has been applied to the question whether the statute_of_limitations on assessment is held open for a particular shareholder see snyder v commissioner tcmemo_1985_5 concluding that shareholder’s return was fraudulent with the intent to evade tax and therefore the statute_of_limitations provided in sec_6501 did not prohibit the assessments the statutory requirement of an intent to evade tax does not necessarily mean that each taxpayer who files a return must have committed fraud for example it is well-settled that fraud by one spouse in filing a joint_return holds the assessment statute_of_limitations open as to the other spouse as well see 416_f2d_737 7th cir 54_tc_1011 e ven if the joint-filing husband is the only one who committed fraud in filing the return and making any underpayment the bar of the statute_of_limitations is still removed from the deficiencies determined against the wife this conclusion is based in large part on the joint nature of the return and resulting tax_liability by virtue of sec_6013 see also snyder tcmemo_1985_5 at ndollar_figure t he fraud on the part of the husband is sufficient to invoke sec_6501 and once the bar of the statute_of_limitations is removed the wife remains liable for the deficiencies by virtue of the joint_and_several_liability provisions of sec_6013 postf-104769-12 on the other hand the tax_court has analyzed the fraudulent intent of each spouse individually when they file separate returns even when the adjustments are based on income from the same s-corporations jackson v commissioner tcmemo_1964_330 in jackson a husband and wife were both part owners of two c-corporations jackson manufacturing company and cleveland chair company mr and mrs jackson each reported their income from the companies on separate tax returns the tax_court found that certain returns of the two c-corporations as well as certain of mr jackson’s individual returns were false and fraudulent with the intent to evade tax with respect to mrs jackson however the court stated that because husband and wife filed separate returns proof that the husband’s returns were false or fraudulent is not clear_and_convincing evidence that the wife ’s returns were likewise false or fraudulent id citing united dressed beef co 23_tc_979 while the service had raised a suspicion of fraud by demonstrating that mrs jackson worked for the two companies this was not sufficient to sustain a finding of fraud on her part in the absence of affirmative evidence against her and the assessments were barred in the case at hand a and b as co-owners of corporation are not jointly and severally liable for the tax each shareholder in an s-corporation is taxed separately on his individual_income_tax_return and a and b did in fact file their own personal returns their situation is more analogous to the husband and wife filing separately in jackson than to the situation in which a husband and wife file a joint_return as in jackson in this case there was fraud with respect to corporation’s corporate return as with mrs jackson these fraudulent amounts were reflected on a’s return however because like mrs jackson a was not responsible for the fraud the sec_6501 period of limitations should not be held open for a’s return there are some situations in which the service may rely on fraud committed by a third party to hold open the statute_of_limitations for another’s return for example tefra partnership rules provide extensions of the period of limitations for any_tax attributable to a partnership_item with respect to which a partner has with the intent to evade tax signed or participated directly or indirectly in the preparation of a partnership return that includes false or fraudulent items i r c c a see 83_f3d_1410 fed cir this extension is unlimited for partners who have signed or participated in the preparation of the false or fraudulent partnership return id for partners who do not sign or participate in the preparation of the return but report items pursuant to such a return the period of limitations is extended from three years to six years i r c c b transpac drilling venture f 3d pincite while this case may be analogous to the tefra partnership situation in that fraudulent items on a corporate return were also reflected on the individual return of a non- fraudulent shareholder c b does not allow for an assessment to be made against a first s-corporations are not subject_to the tefra partnership audit procedures for tax years beginning after date small_business job postf-104769-12 protection act of pub_l_no c 110_stat_1755 further c a extends the period of limitations for only six years for partners that did not sign or participate in the preparation of the partnership return even if this provision could be extended to s-corporations in or later and we do not think that it can more than six years have passed since a filed his individual return finally in the recent case of 128_tc_37 the tax_court held that a return preparer’s fraud can result in an unlimited period of limitations on assessment under sec_6501 in allen the tax_court agreed with the service’s position that the fraud in question does not have to be committed by the taxpayer who filed the return this was because the special disadvantage to the commissioner in investigating fraudulent_returns is present if the income_tax_return_preparer committed the fraud that caused the taxes on the returns to be understated allen t c pincite in addition allowing the fraud of a third person to hold the limitations_period open is consistent with the general principal that statutes of limitation should be strictly construed in favor of the government id at citing bufferd v commissioner u s pincite n when examining the fraud of a third party the tax_court has recently focused on whether that third party intended to evade tax or whether such evasion was merely an incidental consequence or secondary effect of the third party’s conduct see citywide transit v commissioner tcmemo_2011_279 appeal docketed in this case b’s fraud with respect to the corporate return may have caused tax to be understated on a’s return it is questionable however whether there is evidence of intent to evade tax directly associated with a’s return there is no evidence that b prepared a’s individual tax_return for neither is there evidence that b intended to evade a’s tax when he fraudulently filed corporation’s corporate return it may be that he intended to evade only his own tax and a’s deficiency was merely a by-product of that intent ----------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ultimately it is doubtful that allen can be extended to allow for an unlimited assessment statute_of_limitations in this case such an extension would require the tax_court to focus on the fraud of a third party who did not prepare or file the return at issue which seems an unlikely legal and factual stretch case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
